Citation Nr: 1036065	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-20 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
dermatitis.  

2.  Entitlement to a rating higher than 10 percent for diabetic 
neuropathy of the right lower extremity.  

3.  Entitlement to a rating higher than 10 percent for diabetic 
neuropathy of the left lower extremity.  

4.  Entitlement to a compensable rating for erectile dysfunction 
(ED).  

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1967.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2005 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

As support for his claims, the Veteran testified at a hearing at 
the RO in June 2010 before the undersigned Veterans Law Judge of 
the Board (Travel Board hearing).

The Board is remanding the claims for higher ratings for the 
dermatitis and diabetic neuropathy of the lower extremities, and 
for a TDIU, to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
Whereas the Board is going ahead and deciding the remaining claim 
for a compensable rating for the ED.




FINDING OF FACT

Because of his ED, the Veteran has loss of erectile power, but 
not also a physical penile deformity.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the ED.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.21, 4.115b, Diagnostic Code 7522 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist him 
in obtaining; and (3) that he is expected to provide.  See 38 
C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

For a claim, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that he submit any evidence in his possession 
that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 
2008).



These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether an 
error is harmless through the use of mandatory presumptions and 
rigid rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre- 
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46. See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez- 
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments." 
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying these notice requirements of 38 
C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2004 and 
July 2010.  The May 2004 letter was sent prior to initially 
adjudicating his several claims in the January 2005 decision 
at issue in this appeal, the preferred sequence.  And although 
that initial letter in January 2005 did not comply with all 
dictates of Dingess (indeed, since Dingess had not yet even been 
issued), he has since received the additional July 2010 letter, 
which does comply with Dingess.  The RO has not readjudicated his 
claim since providing that additional Dingess notice, such as in 
another SSOC, because he has not submitted or identified any 
additional evidence - including in response to that additional 
Dingess notice, which might change the outcome of the prior 
adjudication of his claim.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, and VA 
treatment records - including the reports of VA compensation 
examinations assessing the severity of his ED, the determinative 
issue.  The reports of these examinations, and the other evidence 
of record, contain the findings needed to properly adjudicate 
this claim, so reexamination is not needed.  38 C.F.R. §§ 3.327, 
4.2.

Thus, as there is no indication or allegation that any other 
relevant evidence remains outstanding, the Board finds that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.



II.  Whether the Veteran is Entitled to a Higher Rating for his 
ED

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A § 
1155; 38 C.F.R. Part 4. 

In view of the number of atypical instances, it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  38 C.F.R. § 
4.21.  When a question arises as to which of two ratings applies 
under a particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

Also, if there have been variations in the severity of the 
disability, the rating must be accordingly "staged."  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
in making this determination is from one year before the claim 
for a higher rating was filed until VA makes a final decision on 
the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In an August 2002 RO decision, service connection was granted for 
the Veteran's ED as secondary to (i.e., as a complication of) his 
service-connected Type II Diabetes Mellitus.  A noncompensable 
(i.e., 0 percent) rating was assigned under 38 C.F.R. § 4.115b, 
DCs 7913-7522, retroactively effective from July 9, 2001.  He was 
also granted special monthly compensation (SMC) for loss of use 
of a creative organ, also retroactively effective from July 9, 
2001

ED is not specifically listed in the rating schedule.  The most 
closely aligned criteria for this disability are found in DC 
7522, which provides that deformity of the penis with loss of 
erectile power is rated 20-percent disabling, also noting the 
adjudicator is to review for entitlement to SMC under 38 C.F.R. § 
3.350 - which, as mentioned, the Veteran already is receiving.

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating shall 
be assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.

So resolution of this appeal ultimately turns on whether the 
Veteran has deformity of his penis in addition to ("with") the 
loss of erectile power on account of his ED.  See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (indicating that use of the 
conjunctive "and" in a statutory provision meant that all of the 
conditions listed in the provision must be met).  Compare and 
contrast with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding, 
instead, that only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned).

Private clinical records from 2000 show diagnoses of ED, and at a 
VA medical examination in September 2004 the Veteran complained 
of an inability to achieve and maintain an erection.  Examination 
of his penis, however, was normal in terms of not detecting a 
physical deformity.  During a more recent VA medical examination 
in March 2008, he again reported an inability to achieve and 
maintain an erection, and he said that his impotence had been 
treated with oral medication and consultation.  The physical 
examination of his genitalia, however, again revealed a normal 
penis in terms of there not being any physical penile deformity.

The Board is not disputing the Veteran has loss of erectile 
power, as indeed, he is receiving SMC for loss of use of a 
creative organ under 38 C.F.R. § 3.350(a).  See also 38 U.S.C.A. 
§ 1114(k).  A footnote in DC 7522, as mentioned, indicates the 
disability is to be reviewed for entitlement to SMC for loss of 
use of a creative organ under 38 C.F.R. § 3.350(a), which is no 
longer a concern since this already has been done.  But the key 
factor in establishing entitlement to a compensable evaluation, 
aside from the rating for the underlying diabetes, is showing the 
Veteran also has deformity of his penis, meaning a physical 
deformity, which the medical evidence in the file does not 
indicate.




This conclusion is not contradicted by the testimony he recently 
gave during his June 2010 Travel Board hearing.  Therefore, the 
preponderance of the evidence is against his claim for a higher 
(compensable) rating for his ED, in turn meaning the "benefit-of-
the- doubt" rule is inapplicable, and that his claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

An extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) has 
been considered; however, the Board finds that such a referral is 
not warranted.  The evidence does not show the Veteran's ED 
causes any impairment in his employment, much less marked 
(meaning above and beyond that contemplated by his schedular 
rating) or that it requires frequent hospitalizations, or 
otherwise renders impractical the application of the regular 
rating schedule standards.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See, too, Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).  Moreover, all of the evaluation and treatment he has 
received for his ED has been on an outpatient basis, not as an 
inpatient, much less frequent inpatient.  So in these 
circumstances, the Board is not obligated to refer this case to 
the Under Secretary for Benefits or to the Director of 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

A compensable rating for the ED is denied.


REMAND

The Veteran last had a VA compensation examination assessing the 
severity of his dermatitis and lower extremity diabetic 
peripheral neuropathy in March 2008, so some 2 1/2 years ago.  And 
during his June 2010 Travel Board hearing, he discussed a number 
of symptoms he purportedly experiences as a result of these 
disabilities and alleged they are now consequently worse.

The Court has held that when a Veteran claims that a disability 
is worse than when originally rated (or last examined by VA), and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a 
new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(where the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination). 
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The Veteran's remaining claim for a TDIU is "inextricably 
intertwined" with his claims for higher ratings for his 
dermatitis and lower extremity diabetic neuropathy.  See, e.g., 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating 
claims are "inextricably intertwined" when they are so closely 
tied together that a final decision concerning one or more of the 
claims cannot be rendered until a decision on another).  These 
types of claims should be considered concurrently to 
avoid piecemeal adjudication of claims with common parameters.  
See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith 
(Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where 
the facts underlying separate claims are "intimately connected," 
the interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together.).

A TDIU is predicated on the notion the Veteran is incapable of 
obtaining and maintaining substantially gainful employment 
because of the severity of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19.  In making this determination, consideration 
may be given to his level of education, special training, and 
previous work experience, but not to his age or impairment caused 
by disabilities that are not service connected.  Id.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability 
to engage in substantial gainful activity.  The question 
must be looked at in a practical manner, and mere 
theoretical ability to engage in substantial gainful 
employment is not a sufficient basis to deny benefits.  
The test is whether a particular job is realistically 
within the physical and mental capabilities of the 
claimant.



Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may 
be considered as unemployable upon termination of employment that 
was provided on account of disability or in which special 
consideration or accommodation was given on account of the same.  
See 38 C.F.R. § 4.18.

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993), that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  Indeed, 
according to 38 C.F.R. § 4.1, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  So above and beyond this, the record must reflect 
some factor that takes a particular case outside the norm in 
order for a claim for individual unemployability benefits to 
prevail.  As the Court further explained in Van Hoose, the mere 
fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether he is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.

The Veteran has the following service-connected disabilities:  
posttraumatic stress disorder (PTSD), rated 30-percent disabling; 
Type II Diabetes Mellitus, rated 20-percent disabling; associated 
dermatitis, rated 10-percent disabling; associated diabetic 
neuropathy of his right lower extremity, rated 10-percent 
disabling; associated diabetic neuropathy of his left lower 
extremity, 
rated 10-percent disabling; associated hypertension, rated 10-
percent disabling; and associated ED, rated 0-percent disabling 
(i.e., noncompensable).  The combined rating for these several 
service-connected disabilities is 60 percent, including with 
consideration of the bilateral factor.  See 38 C.F.R. § 4.25.



Since the Veteran does not have at least a 70 percent combined 
rating for these several service-connected disabilities, he does 
not presently satisfy the threshold minimum percentage rating 
requirements of § 4.16(a) for consideration of a TDIU, that is, 
without instead resorting to the extra-schedular provisions of 
§ 4.16(b) provided it is nonetheless shown he is unemployable on 
account of these several service-connected disabilities to 
otherwise warrant this special additional consideration.

But this notwithstanding, in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Court held that the Board may not reject a claim 
for a TDIU without producing evidence, as distinguished from mere 
conjecture, showing the Veteran can perform work that would 
produce sufficient income to be other than marginal.  See, too, 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

The Veteran has not had a VA examination for a medical opinion 
concerning whether he is unemployable on account of his service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229, 232 
(1994); Beaty v. Brown, 6 Vet. App. 532 (1994).  So his TDIU 
claim requires this further development.

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for an appropriate 
VA medical examination to reassess the 
severity of the diabetic peripheral 
neuropathy affecting his lower extremities.  
Have the designated examiner review the 
claims file for the pertinent medical and 
other history.  All diagnostic testing and 
evaluation needed to make this determination 
should be performed.  All pertinent 
symptomatology and findings should be 
reported in detail, and the examiner should 
give some indication of whether there is 
complete versus incomplete paralysis of the 
affected nerve and whether, if incomplete, it 
is mild, moderate or severe.  See 38 C.F.R. 
§ 4.124a, DC 8521.

2.  Also schedule the Veteran for an 
appropriate VA medical examination to 
reassess the severity of his dermatitis.  
Have the designated examiner review the 
claims file for the pertinent medical and 
other history.  All diagnostic testing and 
evaluation needed to make this important 
determination should be performed.  The 
examiner must indicate all symptoms and 
manifestations attributable to this condition 
- in the process specifying the extent, 
frequency and duration of exacerbations, 
the percentage of body affected (whether on 
the face or elsewhere), and whether and to 
what extent the Veteran requires systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs.

If possible, schedule this examination during 
an "active" phase when the disease is most 
prevalent, so as to get a true picture of its 
severity.  See Ardison v. Brown, 6 Vet. App. 
405, 407-08 (1994).

3.  A medical opinion is also needed 
concerning whether the Veteran's service 
connected disabilities - namely, his PTSD, 
Type II Diabetes Mellitus, and the numerous 
complications (dermatitis, lower extremity 
neuropathy, hypertension, and ED), and only 
these disabilities, preclude him from 
obtaining and maintaining substantially 
gainful employment that is commensurate with 
his level of education and prior work 
experience and training.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19.



4.  Then readjudicate the increased-rating 
and TDIU claims in light of the additional 
evidence.  If these claims are not granted to 
the Veteran's satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


